Citation Nr: 1760957	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-40 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional nonservice-connected pension benefits during the period from February 1, 2010 to February 1, 2015.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision by the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reduced the Veteran's pension benefits effective March 1, 2013.

The Veteran requested to appear at a hearing at the Board's Central Office in Washington, D.C. on his August 2016 substantive appeal.  The hearing was scheduled for June 13, 2017 and the Veteran was notified in a May 2017 letter.  Later that month, the Veteran submitted a statement reporting that he was physically and financially unable to appear for a hearing.  He asked the Board to proceed with a decision based on the evidence in the claims file.  The Board therefore considers the Veteran's hearing request withdrawn in accordance with 38 C.F.R. § 20.702(e) (2017) and will proceed with a decision in this case.

The appeal was previously before the Board in July 2017 when it was remanded for additional development.  The case has now returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During the period from February 1, 2010 to December 31, 2010, the Veteran was paid at a rate $9 less than appropriate; he is entitled to an additional $99 in pension benefits during this period. 

2.  During the period from January 1, 2014 to December 31, 2013, the Veteran was paid at a lower rate than appropriate; he is entitled to an additional $131 in pension benefits during this period.

2.  During the period from January 1, 2014 to February 2015, the Veteran is not entitled to any additional pension benefits.





CONCLUSION OF LAW

For the period during February 2010 to February 2015, the Veteran is entitled to an additional $230 in nonservice-connected pension benefits.  38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273, 3.274, 3.275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, because the claims are denied as a matter of law, no further development is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties to notify and assist are not applicable where they could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

Pursuant to 38 U.S.C. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  The July 2015 administrative decision on appeal reduced the Veteran's nonservice-connected pension benefits effective March 1, 2013 on the basis that the Veteran's income had increased according to information received from the Social Security Administration (SSA) and Office of Personnel Management (OPM).  The Veteran's pension benefits were again adjusted in a subsequent VA administrative decision in May 2016.  In statements dated throughout the claims period, the Veteran contends that VA incorrectly calculated his income for pension purposes, and he is entitled to higher pension benefits during the period from February 1, 2010 to February 1, 2015.  The Veteran's income throughout the relevant claims period consists solely of disability payments from the SSA and civil service retirement benefits from OPM.

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3(a)(3) (2017).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

As a preliminary matter, the Board acknowledges that the Veteran has vehemently disagreed with the income amounts reported by the RO, specifically regarding the amounts of his monthly civil service retirement benefit from OPM.  The Veteran contends that the numbers considered by VA are higher than those actually paid to him by OPM and reported by himself to VA on his financial disclosure forms.  He stated in a March 1, 2012 letter that either OPM was "incompetent" by reporting larger sums to VA or the agency had been underpaying the Veteran.  The Veteran has not disagreed with the amounts reported by VA as paid by SSA, but has argued that VA did not consider his medical expenses during the relevant years, to include large amounts of transportation and dental expenses.  

In its July 2017 remand, the Board found that there was some discrepancy in the record regarding the amount actually paid the Veteran from his civil service retirement benefits.  In an October 2009 notice letter, the RO provided information regarding the Veteran's Civil Service benefit payments based on records reportedly received from OPM; however, the records cited by the RO as documenting the amount of the Veteran's payments are not included in the claims file.  Additional information received from OPM in March 2013 verified the payment of different amounts than those referenced by the RO in October 2009.  The June 2016 statement of the case (SOC) also references correspondence from OPM regarding the Veteran's Civil Service income received on January 8, 2015, but review of this document shows that it does not contain any information regarding the Veteran's paid benefits.  In response to the Board's remand, the RO obtained official confirmation from OPM in September 2017 of the monthly retirement benefits paid to the Veteran during the years 2010 to 2017.  This information matches the other numbers reported by OPM in March 2013, comes directly from OPM, and the Board considers it accurate regarding the Veteran's civil service retirement benefits during the period from February 2010 to February 2015.  

To the extent the Veteran continues to allege that he was actually paid a lower amount than OPM has reported to VA, review of his statements shows that he essentially contends that VA should consider the net amount paid to him by OPM, to include deductions and Cost of Living Adjustments (COLA).  As noted in VA letters provided to the Veteran in February 2012, September 2012, August 2013, and December 2015, countable income for VA pension purposes expressly includes gross salary or wages of veterans, meaning the amount received prior to any deductions.  38 C.F.R. § 3.271(b).  Therefore, the Board will use the numbers of gross income reported by OPM as paid to the Veteran during the relevant claims period when determining the Veteran's income and appropriate amount of pension. 

For the year 2010, the Veteran was paid $98 per month from OPM for a yearly total of $1,176.  He also received $755 per month from SSA for a yearly total of $9,060.  His annual income is therefore calculated as $10,236.  

Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the MAPR which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  In February 2011 and March 2012, the Veteran submitted a list of annual medical expenses for the year 2010 totaling $1,026.60.  In letters dated in February 2012 and May 2012, the Veteran was notified that VA could not count the $1,026 reported as unpaid medical expenses because he did not provide sufficient detail and did not fully complete the VA Form 21P-8416, "Medical Expense Report."  The Veteran responded in November 2012 with another Medical Expense Report, this time listing $1,077.60 in medical expenses for 2010 along with $17.25 in payments made at payphones to confirm medical appointments.  The payphone charges are not medical expenses and are therefore not excludable from the Veteran's income.  The Board therefore finds that the Veteran incurred $1,077 in unreimbursed medical expenses during 2010.  

In 2010, the maximum annual rate of improved pension for a veteran with no dependents was $11,830.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran's medical expenses exceed five percent of this amount ($591.50) and the Board will therefore exclude the entire $1,077.60 in medical expenses from his income.  Thus, the Veteran's adjusted countable income for 2010 is $9,158.40.  

Subtracting the Veteran's countable income ($9,158) from the MAPR for 2010 ($11,830) results in a $2,672 yearly pension amount payable at a monthly rate of $223.  In a May 2016 letter, the RO stated that the Veteran was paid at a monthly pension rate of $173 from February to December 2010 with $41 withheld each month from February 1, 2010 to December 31, 2010.  This money was withheld pending information received from the SSA-and the RO noted in the May 2016 letter that the released funds were later provided to the Veteran.  Therefore, the Veteran was paid at a monthly pension rate of $214.  The Board has calculated the appropriate monthly pension rate as $223 from February to December 2010 and the Veteran was paid at a $214 rate, i.e. $9 less per month than warranted.  As such, the Veteran is entitled to an additional $9 per month during the period from February to December 2010 for an additional $99 in pension benefits.   

For the year 2011, the Veteran was again paid $98 per month from OPM for a yearly total of $1,176.  He received $782 per month from SSA for a yearly total of $9,384.  His annual income is therefore calculated as $10,560.  In 2011, the maximum annual rate of improved pension for a veteran with no dependents was the same as in 2010-$11,830.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran did not report any specific medical expenses for 2011 and no medical expenses are deducted from his yearly income.  Thus, the Veteran's adjusted countable income for 2011 is $10,560.  Subtracting the Veteran's countable income ($10,560) from the MAPR for 2011 ($11,830) results in a $1,270 yearly pension amount payable at a monthly rate of $106.  The May 2016 letter from the RO indicates that the Veteran was paid at a pension rate higher than $106 during 2011, and no additional benefits are warranted.

For the year 2012, the Veteran was paid $100 per month from OPM for a yearly total of $1,200.  He received $782 per month from SSA for a yearly total of $9,384.  His annual income is therefore calculated as $10,584.  In 2012, the maximum annual rate of improved pension for a veteran with no dependents was $12,256.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran did not report any specific medical expenses for 2012 and no medical expenses are deducted from his yearly income.  Thus, the Veteran's adjusted countable income for 2012 is $10,584.  Subtracting the Veteran's countable income ($10,584) from the MAPR for 2012 ($12,256) results in a $1,672 yearly pension amount payable at a monthly rate of $139.  The May 2016 letter from the RO indicates that the Veteran was paid at a pension rate of $141 during January 2012; a pension rate of $139 from February through November 2012; and a pension rate of $143 during December 2012.  The Veteran was therefore paid either at the appropriate rate of $139 or higher during the year 2012 and no additional benefits are warranted.

For the year 2013, the Veteran was paid $101 per month from OPM for a yearly total of $1,212.  He received $795 per month from SSA for a yearly total of $9,540.  His annual income is therefore calculated as $10,752.  In 2013, the maximum annual rate of improved pension for a veteran with no dependents was $12,465.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran did not report any specific medical expenses for 2013 and no medical expenses are deducted from his yearly income.  Thus, the Veteran's adjusted countable income for 2013 is $10,752.  Subtracting the Veteran's countable income ($10,752) from the MAPR for 2013 ($12,465) results in a $1,713 yearly pension amount payable at a monthly rate of $143.  The May 2016 letter from the RO shows that the Veteran was paid at a monthly pension rate of $143 in January 2013 and a monthly pension rate of $142 from February 2013 through November 2013.  His pension was then reduced to $22 during the month of December 2013.  The Board therefore finds that the Veteran is entitled to an additional $131 in pension benefits., based on a monthly rate of $143 throughout 2013.

For the year 2014, the Veteran was paid $102 per month from OPM for a yearly total of $1,224.  He also received monthly payments from SSA of $931 for a yearly total of $11,172.  In December 2013, the Veteran received a one-time lump sum payment from SSA of $1,220; however, this payment was considered part of the Veteran's annual income for a period of 12 months beginning the first month following the date the payment was received.  In other words, the one-time payment from SSA, though received in December 2013, is considered part of the Veteran's 2014 income as the 12 month period after its receipt began on January 1, 2014.  The Veteran did not report any specific medical expenses for 2014 and no medical expenses are deducted from his yearly income.  His annual income is therefore calculated as $13,616.  In 2014, the maximum annual rate of improved pension for a veteran with no dependents was $12,652.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran's countable income of $13,616 exceeds the 2014 MAPR of $12,652 and no pension is payable during 2014.

In 2015, the Veteran was paid $103 per month from OPM for a yearly total of $1,236.  He also received $947 per month from SSA for a yearly total of $11,364.  His annual income is therefore calculated as $12,600.  In 2015, the maximum annual rate of improved pension for a veteran with no dependents was $12,868.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C. § 1521; 38 C.F.R. § 3.23.  The Veteran did not report any specific medical expenses for 2015 and no medical expenses are deducted from his yearly income.  Subtracting the Veteran's countable income ($12,600) from the MAPR for 2013 ($12,868) results in a $268 yearly pension amount payable at a monthly rate of $22.  The May 2016 letter from the RO states that the Veteran's benefits were restarted on February 1, 2015 at a rate of $22-the same rate calculated by the Board.  Therefore, no additional benefits are payable during January and February 2015.

Based on the above, the Board has determined that the Veteran is entitled to an additional $230 in pension payment during the period from February 2010 to February 2015.  


ORDER

The claim for additional nonservice-connected pension benefits during the period from February 1, 2010 to February 1, 2015 in the amount of $230, but not more, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


